          Case 1:06-cr-00771-PAC Document 129 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------X
                                                            :
UNITED STATES OF AMERICA,                                   :
                                                            :
                                                            :
         -v-                                                :
                                                            :
GEORGE BING TONKS,                                          :   06 Cr. 771 (PAC)
                                                            :
                           Defendant.                       :
                                                            :   ORDER
                                                            :
                                                            :
                                                            :
------------------------------------------------------------X

HONORABLE PAUL A. CROTTY, United States District Judge:

        On May 21, 2020, Defendant George Bing Tonks (“defendant” or “Tonks”) filed a pro se

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See Dkt. 124. The

defendant indicates that the Bureau of Prisons (“BOP”) was scheduled to release him on May 12,

2020. He seeks relief due to his medical conditions. According to the Government, the

defendant is incorrect about his release date. (See Gov. Opp’n at 2, Dkt. 127.) His release date,

as reflected in BOP records, is listed as February 3, 2021. The Government understands that the

defendant will be permitted to reside at a residential re-entry center in Illinois starting on August

12, 2020. (Id.) The motion for compassionate release is denied as premature. See 18 U.S.C.

§ 3582(c)(1)(A).

        A motion for compassionate release may be made by either the BOP or a defendant, but

in the latter case only “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is


                                                        1
         Case 1:06-cr-00771-PAC Document 129 Filed 06/11/20 Page 2 of 2



earlier.” Id. As there is no record of the defendant filing such a request for compassionate

release with the Warden at FCI Beckley, the defendant has failed to satisfy the administrative

exhaustion requirement. The motion for compassionate release is denied as premature and

without prejudice to its renewal. Further, the request for appointment counsel is denied as moot

given that the defendant is scheduled to be released to a re-entry center on August 21, 2020.

                                        CONCLUSION

       For the reasons stated, the defendant’s motion for compassionate release is denied as

premature and without prejudice to its renewal. The Clerk of the Court is directed to terminate

the motion at Docket 124.


Dated: New York, New York                           SO ORDERED
            11 2020
       June ___,

                                                    ________________________
                                                    PAUL A. CROTTY
                                                    United States District Judge


Copy mailed to:
George Tonks (09650-424)
Federal Correctional Institution Beckley
P.O. Box 350
Beaver, WV 25813




                                                2
